Citation Nr: 1739180	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  16-53 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder.  

2.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD).

3.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the Marine Corps from October 1976 to February 1977 and on active duty in the Navy from April 1977 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the April 2015 rating decision, in pertinent part, the RO denied service connection for PTSD and COPD, as well as a TDIU.  

The Veteran's claim of service connection for PTSD has been recharacterized as a psychiatric disability to include PTSD with major depressive disorder; the Veteran's claim of service connection for COPD has been recharacterized as a respiratory disability to include COPD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a respiratory disability and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's account of in-service stressors is credible and consistent with the evidence of record.  

2.  The probative medical evidence of record demonstrates that the Veteran has a current diagnosis of PTSD, which as likely as not had its onset during or is otherwise related to stressors in his active duty service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for a grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Psychiatric Disorder

The Veteran contends that he has a psychiatric disorder, specifically PTSD, as a result of sexual assault during his active duty service.  

As a preliminary matter, the Board notes that there are multiple final decisions of record addressing the Veteran's psychiatric disorders.  

First, the St. Petersburg RO denied the Veteran service connection for a mental condition in an April 1982 rating decision.  He did not submit a Notice of Disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Therefore, the April 1982 rating decision is final.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. §§ 3.104, 20.302 (2016).  

Second, the St. Petersburg RO denied the Veteran service connection for PTSD in a February 2006 rating decision.  He did not submit a Notice of Disagreement or submit new and material evidence within one year of its promulgation.  See Buie, 24 Vet. App. at 251-52; see also Bond, 659 F.3d at 1367-68.  Therefore, the February 2006 rating decision is final.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. §§ 3.104, 20.302.  

Last, the Montgomery, Alabama RO confirmed and continued the previous denial of service connection for PTSD in an August 2013 rating decision.  The Veteran did not submit a Notice of Disagreement or submit new and material evidence within one year of its promulgation.  See Buie, 24 Vet. App. at 251-52; see also Bond, 659 F.3d at 1367-68.  Therefore, the August 2013 rating decision is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. §§ 3.104, 20.302.  

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1103, 20.1105 (2016).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured to that claim.  

However, after the August 2013 rating decision, additional service treatment and personnel records were associated with the claims file.  At any time after VA issues a decision on a claim, if relevant official service department records are obtained that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring the submission of new and material evidence.  Service records related to a claimed in-service event, injury, or disease are relevant service department records.  38 C.F.R. § 3.156(c)(1)(i). These records include a medical evaluation board's report of the Veteran's psychological state immediately prior to separation from service and a number of personnel records of disciplinary violations between the time of the alleged sexual assault and separation.  Because, as discussed below, evidence of behavior changes following a claimed assault is supporting evidence of an assault, these records are related to in-service stressors.  Therefore, the Board finds that the provisions of 38 C.F.R. § 3.156(c)(1)(i) apply to the facts of this case and new and material evidence is unnecessary.  The Board will therefore proceed to the merits of the Veteran's service connection claim.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressors actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

There are special considerations for PTSD claims predicated on personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than a veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of  depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).  

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).  

Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disabilities noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111.  If a condition is noted on an entrance examination report, the presumption of soundness never attaches - the only benefits that can be awarded are for aggravation of such condition by application of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  However, a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1).  

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

In the Veteran's October 1976 entrance examination, he denied any history of psychiatric symptoms and the examiner found him to be psychiatrically normal.  

An October 1977 service personnel record indicates that the Veteran surrendered after one day of unauthorized absence.

In a February 1980 reenlistment examination, the Veteran reported depression or excessive worry.  The examiner noted that the Veteran worked in a very stressful environment.  

A December 1980 service personnel record indicates that the Veteran was disciplined for wrongfully appropriating a flight jacket.

An April 1981 service personnel record indicates that the Veteran surrendered after one day of unauthorized absence and then, three days later, was absent without authorization again.  He surrendered fifteen days later, but was absent without authorization again later that same day and did not surrender until July 1981.  Later that same day, he was absent without authorization again and did not surrender for over a month.  Finally, in September 1981, he was absent without authorization and surrendered three days later, at the beginning of October 1981.

A medical board evaluated the Veteran in October 1981.  The Veteran had been hospitalized shortly after his surrender with diagnoses of borderline personality disorder and suicide gesture.  The Veteran reported childhood sexual trauma and a great fear of other men and of being alone.  The medical board noted that, while the Veteran was stationed in Iceland, his fear became more acute and he began to talk about homosexuality.  The Veteran reported that he went on unauthorized absence due to suicidal ideation and, after his last surrender, a strip search caused "extreme panic and homosexual fears," leading to a prescription for medication on which he overdosed, which led to his inpatient psychiatric hospitalization.  The medical board noted that, while hospitalized, the Veteran remained somewhat aloof and would not discuss the true nature of his difficulties with staff or other patients.  The medical board opined that the Veteran suffered from an inherent, preexisting personality disorder that rendered him unsuitable for service.

VA treatment records note a history of psychiatric treatment and diagnoses shortly after active duty service.  In November 1981, one month after separation from active duty service, the Veteran was diagnosed with suicidal ideation.  From November 1981 to December 1981, the Veteran was hospitalized with diagnoses of a situational adjustment reaction secondary to his separation from his wife and poly drug abuse.  From October 1982 to November 1982, the Veteran was hospitalized with diagnoses that changed from depression on admission to adjustment disorder with depressed mood, alcohol abuse, and polysubstance abuse on discharge.  

A July 2005 VA treatment record includes diagnoses of PTSD and depression not otherwise specified.  VA treatment providers have since continued to note diagnoses of PTSD and major depressive disorder.

In a November 2011 statement, the Veteran reported the alleged circumstances of his sexual assault in service.  In the Veteran's account, in 1980 he found out that his wife was pregnant and became worried because he had been told that his history of childhood sexual abuse might make him more likely to abuse his child.  He went to his mentor to discuss his concerns.  A few weeks later, his mentor attempted to fondle him and, when the Veteran threatened to report this, the mentor accused him of stealing a flight jacket.  The Veteran's mentor later raped him, which led to the Veteran's pattern of unauthorized absences because he could not face returning to serve with his rapist.  

The Veteran was afforded a VA examination in August 2013.  The examiner noted the Veteran's report of childhood sexual trauma and discounted his report of military sexual trauma as unsupported by objective evidence.  The examiner found that the Veteran did not meet the diagnostic criteria for PTSD and diagnosed a cannabis induced mood disorder, cannabis dependence, and borderline personality disorder.

The Veteran was afforded an additional VA examination in October 2016.  The examiner agreed with the past diagnosis of borderline personality disorder and found that the Veteran's symptoms were sufficiently explained by that disorder and by childhood sexual trauma and physical abuse.  The examiner conceded that the Veteran's history of unauthorized absences could be a marker of military sexual trauma, but noted the unauthorized absence for a single day in 1977 and found that this established the Veteran's pattern of unauthorized absences as in place prior to the alleged assault.  The examiner found that a pattern of unauthorized absence was consistent with impulsive behavior, a symptom of borderline personality disorder.  The examiner did not find documented evidence to support the Veteran's contention of military sexual trauma.  

The Veteran has submitted a psychiatric examination by a private examiner, the report of which is dated November 2016.  The examiner diagnosed PTSD and moderate recurrent major depressive disorder and found that PTSD was at least as likely as not due to military sexual trauma.  The examiner noted the Veteran's report of childhood sexual trauma but noted evidence of successful functioning prior to the alleged military sexual trauma.  The examiner opined that borderline personality disorder and PTSD have many symptoms in common and that this often leads to mistaken diagnoses.  The examiner ruled out borderline personality disorder because the Veteran did not have the pattern of unstable relationships indicative of that diagnosis and because the Veteran's significant deterioration in adaptive functioning following the alleged military sexual assault was more consistent with PTSD.  

In order to decide the Veteran's claim, the Board must first determine whether the presumption of soundness applies.  Because no psychiatric disability was noted at the time of entry into service, the presumption applies unless clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  Although there is evidence of sexual trauma prior to service, the record does not contain clear and unmistakable evidence that PTSD existed prior to service.  The presumption of soundness therefore applies to the Veteran's claim.  

Although there is no direct documentation in service of military sexual trauma, the change in the Veteran's behavior after the alleged sexual assault was drastic.  The Veteran was absent without authorization for a single day several years prior to the alleged assault and then was absent without authorization more often than not, almost continuously, in his final six months of active duty service.  The Board also notes the Veteran's October 1981 reports of intense sexually-based fear of other men.  Medical evidence from both VA treatment providers and the private examiner establishes a diagnosis of PTSD.  The private examiner was particularly thorough in her discussion of the Veteran's symptoms, their correspondence to the diagnostic criteria for PTSD, and the links between those symptoms and the Veteran's claimed in-service sexual assault.   The private examiner also thoroughly and convincingly explained her finding that past examiners were mistaken in diagnosing borderline personality disorder instead of PTSD.    

In light of the totality of the circumstances, and giving the Veteran the full benefit of the doubt, the Board finds that it is at least as likely as not that the claimed assaults occurred and that the Veteran has PTSD as a result.  As the reasonable doubt created by the evidence must be resolved in favor of the Veteran, entitlement to service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.  


REMAND

VA's duty to assist includes the obligation to provide an examination with regard to a claim for disability compensation when there is competent evidence of a disability that may be associated with an in-service disease, injury or event, but there is insufficient information to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The AOJ denied the Veteran's claim for service connection for a respiratory disability without first arranging for an examination by a qualified medical professional for help in determining whether the Veteran's claimed disability is related to service.

The Veteran's post-service medical records indicate a diagnosis of COPD. The Veteran has contended in a July 2014 statement that this condition may have been caused by exposure to fumes from jet aircraft during his active duty service.  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. Id., at 83.  This evidence meets that threshold, and an examination is necessary.

Because the issue of service connection for a respiratory disability could affect the Veteran's entitlement to a TDIU, the Veteran's claim for a TDIU is inextricably intertwined with this remand and the Board cannot fairly proceed in adjudicating the TDIU claim until the respiratory claim has been resolved.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).  In addition, because the Veteran contends that he is unemployable primarily due to PTSD, the Board cannot fairly proceed in adjudicating the TDIU claim until the AOJ assigns a disability rating for PTSD.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for a medical opinion by an appropriate examiner for the purpose of determining the current nature and likely etiology of any respiratory disability, including COPD.  The need for an examination of the Veteran is left to the discretion of the examiner selected to write the opinion.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished.  

The examiner must provide an opinion as to whether it is as likely as not (a probability of 50 percent or greater) that any current respiratory disability had its origin in service or is related to the Veteran's active service, including as a result of exposure to fumes from jet aircraft.

In reaching this determination, the examiner should take into account any lay statements of record regarding the nature and onset of symptoms.  The examiner is advised that the Veteran is competent to report symptoms and treatment and other laypeople are competent to report their observations of the Veteran's symptoms.

The rationale for any opinion expressed should be provided.  Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.

2.  Readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


